 

Case 3:19-cr-00469-S Document 4 Filed 09/16/19 Page1iofé PagelD5
ORIGINAL ‘5

IN THE UNITED STATES DISTRICT COURT

 
 

FOR THE NORTHERN DISTRICT OF TEXAS SEP IE pie, I
DALLAS DIVISION a Wh mre
iu 7 My Ry, ‘
UNITED STATES OF AMERICA ie
Case No. S
Vv. ’ os
3 -19CR - 462

MATTHEW ALAN RUSHING

INFORMATION
The United States Attorney Charges:
At all times material to the information:

Introduction

1. The National Highway Traffic Safety Administration (NHTSA) was a
federal agency authorized by federal law to award grant funds to state governments to
improve public safety. NHTSA oversaw federal highway funds that go to state
governments to improve highway safety programs and to financially support state and
local law enforcement agencies. On or about August 10, 2018, NHTSA entered an
agreement with the Texas Department of Transportation (TXDOT) to fund federal grants
for 2019. On or about January 10, 2019, NHTSA approved a reimbursement voucher
from TXDOT and used federal grant funds to fund the Comprehensive STEP Traffic
Grant.

2. On December 14, 2018, TXDOT used the above-referenced federal grant
funds to award a Comprehensive STEP Traffic Grant of $1,115,540 to the City of Dallas,

Texas. The grant period was from October 1, 2018 through September 30, 2019.

Information—Page 1 of 6

 
 

Case 3:19-cr-00469-S Document 4 Filed 09/16/19 Page 2of6 PagelD 6

TXDOT awarded $891,260 of the above-referenced TXDOT grant funds to the City of
Dallas, Texas. The grant was used to fund overtime pay to officers of the Dallas Police
Department (DPD) to insure better enforcement of traffic laws in the City of Dallas,
Texas.

3. The intended purpose of the above-referenced federal grant funds was to
increase effective enforcement and adjudication of traffic safety-related laws relating to
speeding and alcohol/drug impaired drivers in order to reduce fatal and serious-injury
accidents. The grants were also intended to reduce the number of fatal and serious-
injury accidents due to unrestrained or improperly restrained vehicle occupants.

4. During the period from October 2018 through July 2019, DPD used federal
grant funds to pay overtime expenses to approximately 27 officers each month who
worked overtime to enforce traffic laws in Dallas, Texas. Total federal grant funds spent
for DPD officer overtime pay during this period was $540,592.

5. During the period from October 2018 through July 2019, in order to collect
overtime pay from federal grant funds, all DPD officers were required to sign and submit
a document entitled “Officer’s Daily Grant Activity Report” (report). The following
statement appeared on each report, right below the signature line of each DPD officer who
signed the report: “I understand that this information is being submitted to support a claim
against a federally-funded grant program. False statements on this form may be
prosecutable under 18 U.S.C. 1001. The information on this form is true, correct, and

complete to the best of my knowledge and ability.” A false statement on this report was

Information—Page 2 of 6
 

Case 3:19-cr-00469-S Document 4 Filed 09/16/19 Page 3of6 PagelD 7

a false statement within the jurisdiction of a federal agency, the NHTSA, as administered
by the Texas Department of Transportation and the Dallas Police Department.

6. Public confidence in the integrity of the DPD was essential for the DPD to
earn and enjoy community support. The DPD must have widespread community support
in order to effectively and safely perform their law enforcement mission. In order to
promote public confidence in the integrity of the DPD, it was critical that all DPD
officers be completely honest and always submit truthful reports in the course of their
official duties.

7. When DPD officers received overtime pay from federal grant funds, these
officers also had a legal and ethical obligation to submit true and accurate reports in
connection with their overtime work. All DPD officers were responsible to protect
federal grant funds from any type of unlawful or fraudulent disbursement.

8. In order to increase the probability that the State of Texas and the City of
Dallas would be awarded future federal grant funds, it was also absolutely vital that the
State of Texas, City of Dallas and the Dallas Police Department honestly disburse and
safeguard all federal grant funds.

9. During the period from about February 18, 2019 through May 14, 2019,
defendant Rushing received overtime pay as a result of his work as part of the
Comprehensive STEP traffic grant. During this approximate three month period,
Rushing worked about 41 four hour shifts and logged a total of about 160 overtime
hours. While being paid with federal grant funds, Rushing wrote a total of about 569

traffic citations.

Information—Page 3 of 6
 

Case 3:19-cr-00469-S Document 4 Filed 09/16/19 Page4of6 PagelD 8

10. During this period, Rushing wrote at least 29 false and fraudulent citations.
Rushing created false citations by creating and submitting citations for persons and
events that did not exist. On several occasions, Rushing created false citations by
altering the violator’s true identity (the order of their first, middle, or last name, their date
of birth, etc.) in order to create a false identity. Rushing submitted several false reports
which listed one or more false citations. In his false report, Rushing concealed that he
at times used a “fictitious person” as the traffic offender when he wrote up one or more
false citations. When Rushing submitted false citations, arrest warrants were sometimes
unlawfully issued. Rushing also submitted false citations to drivers after they departed
the location of the traffic stop. These persons were often unaware that additional false
and fraudulent citations had been written in their name.

11. Rushing also created false citations for moving violations when in fact the
vehicles he cited were not moving on public roads as required. The vehicles cited were
sometimes unattended, parked, and/or inoperable (one vehicle had not moved in
approximately 11 years). Ina legitimate traffic stop, the driver was present and
normally provided needed personal information. However, Rushing sometimes wrote
false citations and gave tickets to drivers who were not present. In these situations, since
the driver was absent, Rushing unlawfully accessed law enforcement databases to obtain
the information necessary to write false citations. Rushing also frequently forged a
violator’s signature and used phony dates of birth in order to complete these false

citations.

Information—Page 4 of 6
 

Case 3:19-cr-00469-S Document 4 Filed 09/16/19 Page5of6 PagelID9

Count One
False Statement
(Violation of 18 U.S.C. § 1001)

13. The United States Attorney hereby adopts, realleges and incorporates by
reference herein the allegations contained in the Introduction to this Information as if
fully set forth herein.

14. That on or about May 6, 2019, defendant Matthew Alan Rushing did
willfully and knowingly make a materially false, fictitious, and fraudulent statement and
representation in a matter within the jurisdiction of the executive branch of the
Government of the United States, by signing an “Officer’s Daily Grant Activity Report,
FY 2018-19” which contained a false statement/report which included false and
fraudulent traffic citations during the reporting period covered by this document.
Rushing submitted this report in order to fraudulently collect his overtime pay funded by
federal National Highway Traffic Safety Administration (NHTSA) grant funds. Some
of the citations listed on this report were false because one or more of the citations listed
on the report were based on fictional events and fictitious persons. Rushing made this
false statement regarding a matter within the jurisdiction of a federal executive branch
agency, the National Highway Traffic Safety Administration (NHTSA). The statement
was false, because as Rushing then and there knew, one or more of the citations listed on
this activity report were false and fraudulent in that the person “charged” on the citation
was fictitious and the traffic offense never took place.

In violation of 18 U.S.C. § 1001.

--- NOTHING FURTHER ON THIS PAGE ---

Information—Page 5 of 6
 

Case 3:19-cr-00469-S Document 4 Filed 09/16/19

Respectfully submitted,

ERIN NEALY COX
United/States Attorney

DAVID L. JARVIS
Assistant United States Attorney
Texas Bar No. 1058550

1100 Commerce Street, Third Floor
Dallas, Texas 75242-1699
Telephone: 214-659-8729
Facsimile: 214-659-8812
david.jarvis@usdoj.gov

 
  

Information—Page 6 of 6

 

Page 6of6 PagelD 10
